Citation Nr: 1500560	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  13-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of the evaluation for bilateral hearing loss from 60 percent to 50 percent, effective March 13, 2012, was proper.

2.  Entitlement to an initial evaluation in excess of 50 percent for depression, not otherwise specified (NOS).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1953 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) from March 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The March 2011 rating decision denied entitlement to TDIU, and the April 2012 rating decision granted service connection for depression, NOS, and assigned a 50 percent rating effective September 6, 2011, and reduced the assigned evaluation for bilateral hearing loss from 60 percent to 50 percent, effective March 13, 2012.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The Board notes that the Veteran's attorney requested and received several extensions of time in January 2014, May 2014, and August 2014, in order to submit additional argument and evidence in this case.  A brief in support of the Veteran's claim was eventually submitted in November 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a November 2014 written correspondence, the Veteran's attorney, on behalf of the Veteran, requested withdrawal of the appeals of the issue of whether the reduction of the evaluation for bilateral hearing loss from 60 percent to 50 percent, effective March 13, 2012, was proper; and withdrawal of the issue of entitlement to an initial evaluation in excess of 50 percent for depression, NOS.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for whether the reduction of the evaluation for bilateral hearing loss from 60 percent to 50 percent, effective March 13, 2012, was proper, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to an initial evaluation in excess of 50 percent for depression, NOS, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  In a November 2014 Veteran's Brief, the Veteran's attorney, on behalf of the Veteran, requested withdrawal of the appeals of the issue of whether the reduction of the evaluation for bilateral hearing loss from 60 percent to 50 percent, effective March 13, 2012, was proper; and withdrawal of the issue of entitlement to an initial evaluation in excess of 50 percent for depression, NOS.

As the Veteran has withdrawn the appeals of those issues in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal regarding whether the reduction of the evaluation for bilateral hearing loss from 60 percent to 50 percent, effective March 13, 2012, was proper is dismissed.

The appeal for entitlement to an initial evaluation in excess of 50 percent for depression, NOS is dismissed.


REMAND

Regarding the claim for entitlement to TDIU, the Veteran's attorney, in his November 2014 Veteran's Brief, makes reference to a September 2014 "Vocational Expert Report" from C.Y., who opined that the Veteran was unable to secure or follow a gainful occupation as a result of his service-connected disabilities.  However, following a review of the record, it does not appear that a copy of this vocational expert's report was ever provided to VA.  As this report would certainly be relevant to the Veteran's claim, on remand, the Veteran and his attorney should be contacted and asked to provide a copy of the September 2014 vocational expert report.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his attorney and ask them to provide a complete copy of the September 2014 "Vocational Expert Report" from C.Y., which was referenced in the Veteran's November 2014 brief.  All efforts to obtain the above-cited report must be documented in the claims file.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his attorney a supplemental statement of the case and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


